      Case 2:16-cv-02138-DDC-TJJ Document 130 Filed 01/09/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

WADE ROBINSON                       )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )              Civil No. 16-2138
                                    )
WICHITA STATE UNIVERSITY, et al., )
                                    )
            Defendants.             )
___________________________________ )

                                      Notice of Service

       Defendants Wichita State University and Dr. John Bardo notify the Court that on January

9, 2019, they served Defendants’ Rule 26(A)(1) Supplemental Disclosures upon Plaintiff’s

counsel via email.

                                            Respectfully submitted,

                                            By: /s/ Teresa L. Shulda
                                               Teresa L. Shulda, #23425

                                            Boyd A. Byers, #16253
                                            Teresa L. Shulda, #23425
                                            Rachel Wetta, #24677
                                            Foulston Siefkin LLP
                                            1551 North Waterfront Parkway, Suite 100
                                            Wichita, KS 67206-4466
                                            (316) 291-9738
                                            (866) 738-3152 FAX
                                            Email: bbyers@foulston.com
                                                   tshulda@foulston.com
                                                   rwetta@foulston.com

                                            Toby Crouse, #20030
                                             Solicitor General
                                            Office of Attorney General Derek Schmidt
                                            120 S.W. 10th Ave., 2nd Floor
                                            Topeka, Kansas 66612-1597
                                            Phone: 785.368.6693
                                            Email: toby.crouse@ag.ks.gov

                                             and
      Case 2:16-cv-02138-DDC-TJJ Document 130 Filed 01/09/19 Page 2 of 2




                                              David H. Moses, #10239
                                              Molly Gordon, #23134
                                              Wichita State University 1845
                                              Fairmount
                                              201 Morrison Hall
                                              Wichita, Kansas 67260
                                               (316) 978-6791
                                              Email: david.moses@wichita.edu
                                              Email: molly.gordon@wichita.edu

                                              Attorneys for WSU Defendants




                                     Certificate of Service
       I hereby certify that on January 9, 2019, I electronically filed the above and foregoing

with the clerk of the court by using the CM/ECF system which will send a notice of electronic

filing to counsel of record.


                                                 /s/ Teresa L. Shulda
                                                 Teresa L. Shulda, #23425




                                                2
